                                          Case 5:18-cr-00258-EJD Document 547 Filed 10/02/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                         UNITED STATES OF AMERICA,
                                   8                                                       Case No. 18-cr-00258-EJD-1
                                                        Plaintiff,
                                   9                                                       ORDER RE MOTION FOR ENTRY OF
                                                 v.                                        PROPOSED SCHEDULE
                                  10
                                         ELIZABETH A. HOLMES,                              Re: Dkt. No. 527.
                                  11
                                                        Defendant.                         REDACTED, PUBLIC VERSION
                                  12
Northern District of California
 United States District Court




                                  13          On July 8, 2020, this Court granted the Government’s Motion for an Examination under

                                  14   Federal Rule of Criminal Procedure 12.2(c). Dkt. No. 444. The Court subsequently issued a

                                  15   written Order memorializing its ruling and instructing the parties to propose a schedule for Rule

                                  16   16 disclosures. Dkt. No. 507. The parties were apparently unable to agree, wherefore Defendant

                                  17   Elizabeth Holmes filed a motion proposing her own schedule for Rule 16 disclosures related to

                                  18   Ms. Holmes’s Rule 12.2(b)(1) notice. Dkt. No. 527 (“Mot.”). Having received full briefing on

                                  19   this matter, see Dkt. No. 530 (“Opp.”), Dkt. No. 536 (“Reply”), the Court finds that decision on

                                  20   the papers is appropriate. See N.D. Cal. Civ. L.R. 7-1(b).

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 18-cr-00258-EJD-1
                                       ORDER RE MOTION FOR ENTRY OF PROPOSED SCHEDULE
                                                                         1
                                         Case 5:18-cr-00258-EJD Document 547 Filed 10/02/20 Page 2 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 18-cr-00258-EJD-1
                                       ORDER RE MOTION FOR ENTRY OF PROPOSED SCHEDULE
                                                                         2
Case 5:18-cr-00258-EJD Document 547 Filed 10/02/20 Page 3 of 3
